Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6 are pending.  Claims 1-6 are examined on the merits.

Claim Rejections –35 USC § 112, 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites the trademark/trade name FORTETROPIN at line 2. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Applicant is required to provide full generic chemical names of the reagents that are used in the claims since FORTETROPIN does not tell one of ordinary skills 
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Green III et al (US 20070275036).  
Green III et al teach AVIAN FOLLISTATIN PRODUCT (see Title). Green III et al teach in a further embodiment, the composition is used for at least one of the following purposes: athletic performance enhancement, as a protease inhibitor, to prevent muscle atrophy, for anti-aging purposes, as an HIV medication, for the treatment of Cushings disease, for the treatment of cachexia, for the prevention of muscle wasting, for the build-up of muscle mass; for the treatment of Addison's disease, muscular dystrophy, multiple sclerosis, type I diabetes, type II sarcopenia, etc. [0010] (thus a method of inhibiting or reversing sarcopenia in a mammal, it is inherent that egg yolk power is administered in an amount effective to upregulate mTor pathway activity, downregulate ubiquitin proteasome pathway activity, downregulate serum myostatin levels and/or reduce ActRIIB expression, thus claim 5 is met). In another aspect is a process for making a follistatin-containing composition, the method comprising sterilizing an avian egg yolk or avian egg yolk membrane, wherein (i) the avian egg yolk or avian egg yolk membrane is from a fertilized avian egg (thus claim 3 is met); or (ii) the avian egg yolk or avian egg yolk membrane is supplemented with a composition containing follistatin [0019]. In one aspect is a method for the preparation of avian follistatin product that includes: [0023] a) collecting fertilized avian egg(s); [0024] b) cracking the collected fertilized avian egg(s) and separating the egg yolk from egg white; [0025] c) emulsifying the egg yolk; [0026] d) lyophilizing the emulsified egg yolk to obtain a protein powder; and [0027] e) irradiating the protein powder obtained post lyophilization with e-beam or gamma radiation [0022] (thus the claimed egg yolk powder). In another aspect is a process for the preparation of avian follistatin product [0021] (thus claim 6 is met). Follistatin containing products may be administered to those individuals desiring or needing muscle regeneration or increases in muscle mass. In some situations, follistatin containing products may be consumed by athletes desiring an increase in muscle mass. In other situations, follistatin products may be given to the elderly, in whom muscle mass has been lost due to ageing [0054] (thus claim 2 is met).
 Therefore, the reference is deemed to anticipate the instant claim above.




Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655

	
	
2